DETAILED ACTION
This action is responsive to the application No. 16/559,922 filed on September 04, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 reading on Fig. 1B in the reply filed on 12/09/2020 is acknowledged.  The Applicants indicated that claims 1, 4, 5, 8, 10-16, and 18-23 read on the elected species.  Accordingly, claims 2, 3, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-5, 7, 8, 10-16, 18-20 and newly added claims 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US 2012/0268631) in view of Lin (US 2015/0070552).

Regarding Claim 1, Takase (see, e.g., Figs. 1-5), teaches a method for forming an image sensor, the method comprising:
forming a pixel sensor PD in a semiconductor substrate 3 (see, e.g., par. 0038);
depositing a conductive layer 5 overlying the semiconductor substrate 3 (see, e.g., par. 0041);
patterning the conductive layer 5 to form a first opening (i.e., opening between adjacent wiring elements 23) extending through the conductive layer 5 and overlying the pixel sensor PD (see, e.g., Fig. 2A, pars. 0041-0042);
forming a dielectric structure 21/29 covering the conductive layer 5 and filling the first opening (i.e., layer 21 fills space between wiring elements 23), wherein the dielectric structure 21/29 comprises a first dielectric layer 21 and a second dielectric layer 29 overlying the first dielectric laver 21;
patterning the dielectric structure 21/29 to form a second opening (i.e., opening between adjacent partition wall elements 29, see, e.g., Fig. 3C) extending into the dielectric structure 21/29 and overlying the pixel sensor PD, wherein the second 29 has a second sidewall in the second opening (see, e.g., Fig. 3C); and
forming a color filter 7 in the second opening (see, e.g., Fig. 4A).
Takase does not teach that the first and second dielectric layers respectively have a first sidewall and a second sidewall in the second opening, and wherein the first sidewall extends upward at a greater rate than the second sidewall.  Lin (see, e.g., Figs. 3-4), in similar image sensors to those of Takase, on the other hand, teaches that the first and second dielectric layers 415/42 respectively have a first sidewall and a second sidewall in the second opening (i.e., opening of color filters), and wherein the first sidewall (i.e., sidewall of color filters in dielectric 415) extends upward at a greater rate than the second sidewall (i.e., sidewall of color filters in dielectric 42), thus, avoiding/mitigating the color shading issue (see, e.g., par. 0017).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Takase’s device, the first and second dielectric layers respectively having a first sidewall and a second sidewall in the second opening, wherein the first sidewall extends upward at a greater rate than the second sidewall, as taught by Lin, thus, avoiding/mitigating the color shading issue.

P20150106US02App. No. 16/559,922Page 3 Regarding Claim 4, Takase and Lin teach all aspects of claim 1.  Takase (see, e.g., Figs. 1-5), teaches that the forming the dielectric structure comprises:
depositing the first dielectric layer 21 covering the conductive layer 5 and filling the first opening (see, e.g., Fig. 2A);
performing a planarization into a top surface of the first dielectric layer 21;
25 covering the top surface of the first dielectric layer 21 (see, e.g., Fig. 2A); and
depositing the second dielectric layer 29 (53) covering the etch stop layer 25 (see, e.g., Fig. 2B).  

Regarding Claim 16, Takase (see, e.g., Figs. 1-5), teaches a method for forming an image sensor, the method comprising:
forming a pixel sensor PD in a semiconductor substrate 3 (see, e.g., par. 0038);
depositing a metallic layer 5 overlying the semiconductor substrate 3 (see, e.g., par. 0041);
patterning the metallic layer 5 to form a metallic grid defining a metallic opening (i.e., opening between adjacent wiring elements 23) extending through the metallic grid and overlying the pixel sensor PD (see, e.g., Fig. 2A, pars. 0041-0042);
forming a dielectric structure 21/25/29 covering the metallic grid, wherein the dielectric structure 21/25/29 comprises a first dielectric layer 21 filling the metallic opening, an etch stop layer 25 overlying the first dielectric layer 21, and a second dielectric layer 29 overlying the etch stop layer 25;
patterning the dielectric structure 21/25/29 to form a dielectric grid 9 that is over the metallic grid (i.e., grid formed by elements 23) and that defines a dielectric opening (i.e., opening between adjacent partition wall elements 29, see, e.g., Fig. 3C) overlying the pixel sensor PD;
forming a color filter 7 in the dielectric opening (see, e.g., Fig. 4A).

Takase does not teach that the first dielectric layer has a substantially planar sidewall in the dielectric opening.  Lin (see, e.g., Figs. 3-4), in similar image sensors to those of Takase, on the other hand, teaches that the first dielectric layer 415 has a substantially planar sidewall (i.e., sidewall of color filters in dielectric 415) in the dielectric opening (i.e., opening of color filters), thus, avoiding/mitigating the color shading issue (see, e.g., par. 0017).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Takase’s device, the first dielectric layer having a substantially planar sidewall in the dielectric opening, as taught by Lin, thus, avoiding/mitigating the color shading issue.

Regarding Claim 18, Takase and Lin teach all aspects of claim 16.  Takase (see, e.g., Figs. 1-5), teaches a micro lens 11 overlying the color filter 7, wherein a center of the micro lens 7 is aligned to a center of the pixel sensor PD (see, e.g., Fig. 1).  

Regarding Claim 19, Takase and Lin teach all aspects of claim 16.  Lin (see, e.g., Figs. 3-4), teaches, wherein the substantially planar sidewall of the first dielectric layer 415 is oriented at a larger angle relative to a top surface of the semiconductor substrate 44 than a sidewall of the second dielectric layer 42 in the dielectric opening.  

Regarding Claim 22, Takase and Lin teach all aspects of claim 1.  Takase (see, e.g., Figs. 1-5), teaches that the first and second dielectric layers 21/29 are a same material and are spaced apart (i.e., by layer 25) (see, e.g., pars. 0059, 0063).  

Allowable Subject Matter
Claims 5, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 10-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Nelson Garces/Primary Examiner, Art Unit 2814